 1
 2
 3                                                                                         JS-6
 4                                            NOTE: CHANGES MADE BY THE COURT
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
     GARY SCHERER,                                              ) Case No.: 2:19-CV-01912-JFW-MAA
10                                                              )
                                                                ) ORDER OF DISMISSAL
                    Plaintiff,                                  )
11
                                                                )
     v.                                                         )
12
                                                                )
13                                                              )
     PATRICIA A. SMEE, in individual and                        )
     representative capacity as trustee of                      )
14   The Smee Trust UTA 2/16/84;                                )
     ONE STOP RESTAURANT EQUIPMENT,                             )
15   INC., a California Corporation; and Does 1-10,             )
16              Defendants,                                     )

17
                                                      ORDER
18
            In the Notice of Settlement filed on June 4, 2019, Dkt. No. 22, the parties represent that they
19
     have settled this action. As a result, the Court dismisses this action without prejudice subject to either
20
     party reopening the action on or before July 19, 2019. The Court will retain jurisdiction for the sole
21
     purpose of enforcing the settlement until July 19, 2019. Thereafter, absent further order of the Court,
22
     the dismissal of this action will be with prejudice. All dates in this action, including the trial date are
23
     vacated.
24
            IT IS SO ORDERED.
25
26
     Dated: June 5, 2019                            _____________________________________
27                                                  HONORABLE JOHN F. WALTER
28                                                  United States District Judge


     Notice of Settlement                            -1-                              2:19-CV-01912-JFW-MAA
